Citation Nr: 0217956	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  00-22 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
December 1990.  The appellant is the surviving spouse of 
the veteran.

This case comes before the Board of Veterans' Appeals 
(Board) by means of a September 1999 decision of the 
Committee on Waivers and Compromises (Committee) of the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied waiver of 
recovery of loan guaranty indebtedness.  


FINDINGS OF FACT

1.  The veteran and the appellant purchased a home using a 
mortgage loan with a loan guaranty issued on the loan by 
VA.  The veteran and the appellant agreed to pay all 
obligations of the terms of the instruments creating the 
loan and to indemnify VA to the extent of any claim 
arising from the guaranty.

2.  The appellant subsequently defaulted on the mortgage 
and the home was foreclosed, resulting in a loss of the 
property which served as security for the VA guaranteed 
loan.

3.  VA paid a claim to the mortgage holder pursuant to its 
home loan guaranty and the resulting loss to the 
government in the amount of $5,506.48 was charged as a 
debt to the appellant.

4.  It is contrary to equity and good conscience to deny 
the appellant's claim of entitlement to waiver of recovery 
of the $5,506.48 of loan guaranty indebtedness and to 
require payment of that balance, with accrued interest.


CONCLUSION OF LAW

The criteria for a waiver of recovery of loan guaranty 
indebtedness in the amount of $5,506.48, with accrued 
interest, are met.  38 U.S.C.A. § 5107, 5302 (West 1991 & 
Supp. 2001); 38 C.F.R. § 1.962, 1.964, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to 
the appellant is required in order to comply with the duty 
to assist.  The notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (Nov. 9, 2000) do not 
apply to this appeal.  See Barger v. Principi, 16 Vet. 
App. 132 (2002).  The Board does find that the development 
conducted by the RO in this case fully meets the 
requirements of the provisions of 38 U.S.C.A. § 5107 (West 
1991).  The RO has appropriately notified the appellant of 
the applicable law and regulations, and the reasons and 
bases for its denial, in its statement of case issued 
during the appeal.  Additionally, the appellant had the 
opportunity to present testimony during hearing before the 
RO and the Board.  

The appellant contends that a waiver of loan guaranty 
indebtedness of $5,506.48, with accrued interest, should 
be granted in equity and good conscience.  After a review 
of the record, the Board finds that her contentions are 
supported by the evidence, and that it is contrary to 
equity and good conscience to deny her claim and to 
require recovery of the loan guaranty indebtedness.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991), 
prohibit the waiver of a debt where "there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining [the] 
waiver."  Similarly, 38 C.F.R. § 1.965(b) (2002), 
precludes waiver upon a finding of (1) fraud or 
misrepresentation of a material fact, (2) bad faith, or 
(3) lack of good faith.  A debtor's conduct is deemed to 
constitute bad faith "if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
government."  A debtor exhibits lack of good faith where 
the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of the . 
. . Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.962(b) 
(2002).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found in 38 C.F.R. § 1.965(a) (2002).  In 
applying the "equity and good conscience" standard to a 
case, the factors to be considered by the adjudicator are:  
(1) whether actions of the debtor contributed to the 
creation of the debt, (2) whether collection would deprive 
the debtor or the debtor's family of basic necessities, 
(3) whether recovery of the debt would nullify the 
objective for which benefits were intended, (4) whether 
failure to make restitution would result in unfair gain to 
the debtor, and (5) whether the debtor has changed 
position to his detriment due to his reliance upon the 
receipt of VA benefits.  Additionally, the adjudicator 
must conduct a "balancing of the faults," weighing the 
fault of the debtor against any fault attributable to VA.  
38 C.F.R. § 1.965(a) (2002).

The applicable regulations also provide that any loan 
guaranty indebtedness of a veteran shall be waived only 
when the following factors are determined to exist:  
(1) following default there was a loss of the property 
which constituted security for the loan guaranteed, 
insured or made under 38 U.S.C. Chapter 37; (2) there is 
no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver; and (3) collection of such 
indebtedness would be against equity and good conscience.  
38 C.F.R. § 1.964 (2002); 38 U.S.C.A. § 5302(b) (West 
1991).

The evidence shows that in April 1985, the veteran and the 
appellant purchased a manufactured (mobile) home with 
financing through a mortgage loan guaranteed by VA.  The 
total amount financed was $17,573.00 with a monthly 
payment of $239.96.  The veteran and the appellant agreed 
to pay all obligations of the terms of the instruments 
creating the loan and to indemnify VA to the extent of any 
claim arising from the guaranty.  

The veteran received a disability retirement in December 
1990.  In February 1992, he was awarded a service-
connected disability rating of 100 percent effective from 
the date of his separation from active duty.  In May 1992, 
the veteran died.  Service connection for the cause of the 
veteran's death was granted in May 1992 and the appellant 
was awarded VA Dependency and Indemnity Compensation 
(DIC).  

In June 1995, the mortgage lender notified VA that the 
appellant was in default for loan payments due on and 
after May 1, 1995.  Thereafter, in August 1995, the 
mortgage lender filed a Notice of Intention to Foreclose 
with VA.  The RO responded by notifying the veteran's 
estate at the appellant's home address that a foreclosure 
sale of the mobile home was possible and that if the 
property was sold at foreclosure and did not bring enough 
money to pay the lender in full, the appellant remained 
liable for the debt to VA.  In September 1995, the 
mortgage lender took possession of the mobile home.

In April 1996, the mortgage lender furnished an update on 
the status of the loan to VA.  The date of the first 
uncured default was identified as May 1, 1995, and the 
last payment was received on June 13, 1995.  The total 
amount of the delinquency was $3,315.52 as of May 1, 1995, 
with a present loan balance of $10,312.42.

In June 1998, the mortgage lender informed the appellant 
that a foreclosure sale of the repossessed mobile home 
resulted in a deficiency of $10,070.80.  The lender 
subsequently filed a claim with VA on the loan guaranty 
and the resulting loss to the government of $5,506.48 was 
charged as a debt to the veteran.

In March 1999, the appellant was informed that VA had paid 
a claim on the appellant's behalf.  It was noted that when 
payments are not made as agreed, the loan holder 
foreclosed on the loan secured by the mobile home.  
Thereafter, in March 1999, the appellant submitted a 
financial status report.  She indicated that she had a net 
income of $1,635.83.  Her month monthly expenses totaled 
$1,165.17.  Of this total, $228.24 was used for the 
payment of installment contracts and other debts.  Her net 
monthly income less expenses was listed as $470.66.    

The appellant filed a request for a waiver of the recovery 
of her indebtedness in March 1999.  She reported that the 
mobile home was purchased in 1985 while the veteran was on 
active duty.  After his separation from active duty, they 
relocated to Arkansas and leased their mobile home to 
renters.  According to the appellant, the renters took 
advantage of them and did not always pay the rent.  She 
later purchased a home in Arkansas in August 1993.  This 
house was guaranteed by VA due to the appellant's status 
as the veteran's surviving spouse.  She began having 
problems receiving rental payments in the fall of 1994.  
She was unable to keep paying mortgage payments on the 
mobile home in Florida and the house in Arkansas.  She 
reported that she requested that the mortgage lender 
repossess the mobile home.  She alleged that VA 
representative had informed her that she would not be held 
responsible for her debt.  She was afraid that if her VA 
benefits were withheld to repay her debt, then she would 
not be able to keep her present house.  She worked part-
time at a convenience store for less than $6.00 per hour.  
She reported that she had degenerative disc disease and 
could not work long hours.  

In September 1999, the Committee reviewed the appellant's 
conduct in the creation of the debt and found no evidence 
of a willful intent to commit fraud, misrepresentation, or 
bad faith which would bar waiver under 38 U.S.C.A. 
§ 3102(c).  However, the Committee found that collection 
of the debt would not be against equity and good 
conscience.  Therefore, waiver of the overpayment was 
denied.  

In a March 2000 statement, the appellant indicated that 
prior to the veteran's death, they contacted several 
realtors; however, they were not interested in listing the 
mobile home for sale.  They then advertised the mobile 
home for sale themselves; however, only one person was 
interested.  This person was not financially able to 
purchase the home.  The appellant indicated that the 
location of the property was in a remote area over 
approximately 17 miles from Jacksonville.  Because Cecil 
Air Field was on a list of base closures, the real estate 
market was poor and they decided to rent out the property.  
They had poor experience with their renters.  The 
appellant presented similar testimony at a March 2000 
hearing before RO hearing personnel.  She stated that she 
and the veteran relocated to Arkansas after his 
retirement.  They knew that the veteran had little time to 
live, so that they moved to be closer to family for moral 
support.  She stated that at the time they purchased the 
house, they had no reason to believe that the base would 
be closed.  They could not afford to physically move the 
mobile home to Arkansas.  It was noted that the 
appellant's previous March 1999 financial status report 
was incorrect, as a $270.00 mortgage payment had not been 
included in her total expenses.  In addition, items such 
as wear and tear on her car, tires, clothes and other 
items were not included in her total expenses.  She quit 
working at the convenience store in May 1999 due to 
degenerative joint disease in her back.  She reported that 
her home was in need of plumbing repairs, but was unable 
to afford to hire a plumber.   

Private medical statements dated in January 2000 and March 
2002 show that the appellant has numerous medical problems 
to include chronic obstructive pulmonary disease, 
gastroesophageal reflux, degenerative joint and disc 
disease of the spine and chronic anxiety.  She took 
Tylenol with codeine for her pain.  She also took Xanax 
for anxiety.  

In January 2002, the appellant submitted a financial 
status report showing that she had a net income of 
$1457.05 which consisted of monthly earnings of $241.25 
and $1230 in SBP and DIC compensation.  Her monthly total 
expenses were $1731.16.  Her itemized monthly expenses 
were as follows:

		Rent or Mortgage Payment		$275.25
		Food					$325.00
		Utilities and Heat			$254.91
		Car Insurance			$61.10
		Phone					$36.16
		Life Insurance 			$33.74
		Pest Control				$20.00
		Funeral Home			$100.00
		Car Payment				$175.00
		Medical Bills				$300.00
		Miscellaneous Expenses		$150.00.  

In January 2002, the appellant testified at a 
videoconference hearing before the undersigned Member of 
the Board.  She reiterated her previous testimony 
concerning the real estate market in Florida following the 
closure of Cecil Air Field.  She reported that her present 
health affected her employment.  During the past year, she 
worked at home for the Census Bureau making between $230 
to $240 per month.  The appellant's financial condition 
made it hard for her to maintain her present house and it 
needed repairs.  She also had recently incurred burial 
expenses for her mother.  

The Board agrees with the Committee that the evidence does 
not demonstrate fraud, misrepresentation of a material 
fact, bad faith, or lack of good faith in the appellant's 
dealings with the government.  Accordingly, waiver of 
recovery is not precluded.  Therefore, the Board will 
evaluate the appellant's request for waiver pursuant to 
the criteria of equity and good conscience.

After a review of the evidence, the Board finds that 
collection of the debt would deprive the debtor of basic 
necessities.  As noted previously, in her most recent VA 
Form 20-5655, Financial Status Report, the appellant 
reported that she had monthly net income of $1,457.05 and 
monthly expenses of $1,731.16, for a total monthly deficit 
of  $274.11.  The Board finds that the amount of her 
recorded expenses is reasonable and does not appear to be 
exaggerated or inflated.  

A closer analysis of her financial statement reveals that 
she has monthly installment payments on other debts in the 
form of a $175 per month car payment, $100 for her 
mother's funeral expenses, $300 a month in medical bills, 
and $150 miscellaneous expenses.  In light of the 
appellant's present physical disabilities, the Board finds 
that the $300.00 a month in medical bills is a basic 
necessity.  Additionally, she has indicated that her 
present house is 30 years old and in need of significant 
repairs such as a new roof and plumbing.  The Board's 
finds her testimony in this regard to be credible.  
Accordingly, while she did not indicate the nature of her 
specific monthly miscellaneous expenses of $150, the Board 
is of the opinion that this figure is reasonable for 
maintenance and upkeep on her present home.  In this 
regard, the Board notes that VA also guarantees her 
present home loan.  Thus, it is in the best interest of 
both the appellant and VA to insure that the appellant is 
able to have funds available for home maintenance and 
upkeep so that she will be able to continue making 
payments on her present home loan.  

Despite the foregoing, the Board finds that the 
appellant's automobile loan and her mother's funeral 
expenses are not basic necessities as contemplated by VA 
regulations and the appellant's debt to the Government 
must be given the same regard and priority as her debt to 
these private creditors.  Accordingly, the $175 per month 
car payment and $100 per month funeral expense should not 
be considered basic necessities of life.  When appellant's 
automobile payment and funeral home expenses are excluded, 
the appellant's basic monthly expenses total $1,456.16.  
Thus, she is left with a net monthly surplus of 89 cents.  
Even though the appellant's present net income exceeds her 
basic monthly expenses, the Board finds that this amount 
is nominal.  It does not appear that the appellant could 
redirect her expenditures from non-necessary items to 
repaying her debt.  Given the appellant's level of 
education, health problems, and the likelihood that as she 
ages her medical expenses will increase, it appears that 
the appellant's financial condition will not improve 
significantly in the future.  

Accordingly, it is the decision of the Board that is 
contrary to equity and good conscience to deny the 
appellant's waiver of recovery of loan guaranty 
indebtedness and to require payment, with accrued 
interest.  

	(CONTINUED ON NEXT PAGE)



ORDER

Waiver of loan guaranty indebtedness in the amount of 
$5,506.48, plus accrued interest, is granted, subject to 
VA law and regulation.  



		
	Mark W. Greenstreet
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

